Case 19-13085-amc   Doc 32   Filed 03/10/20 Entered 03/10/20 15:29:58   Desc Main
                             Document     Page 1 of 4
Case 19-13085-amc   Doc 32   Filed 03/10/20 Entered 03/10/20 15:29:58   Desc Main
                             Document     Page 2 of 4
Case 19-13085-amc   Doc 32   Filed 03/10/20 Entered 03/10/20 15:29:58   Desc Main
                             Document     Page 3 of 4
Case 19-13085-amc   Doc 32   Filed 03/10/20 Entered 03/10/20 15:29:58   Desc Main
                             Document     Page 4 of 4
